MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                    Jan 08 2018, 10:11 am
regarded as precedent or cited before any
                                                                              CLERK
court except for the purpose of establishing                              Indiana Supreme Court
                                                                             Court of Appeals
the defense of res judicata, collateral                                        and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Darren Bedwell                                           Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Michael Gene Worden
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Lamarr Rondell Coleman,                                  January 8, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1706-CR-1202
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Mark D. Stoner,
Appellee-Plaintiff                                       Judge
                                                         The Honorable Jeffrey Marchal,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G06-1608-F3-30309



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1706-CR-1202 | January 8, 2018            Page 1 of 5
                                               Case Summary


[1]   Lamarr Coleman appeals the sentence imposed following his conviction for

      Level 3 felony robbery. On appeal, Coleman argues that his sentence is

      inappropriate in light of the nature of the offense and his character.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On the evening of August 2, 2016, Coleman and his friend, Paul Shipp, robbed

      an Indianapolis liquor store. While Shipp beat the store clerk with his fists and

      a wooden board, Coleman put money from the cash register and two bottles of

      whiskey into a bag. Police arrived on the scene while the robbery was still in

      progress, and Coleman and Shipp were both taken into custody.


[4]   As a result of these events, the State charged Coleman with Level 3 felony

      robbery. Following a jury trial, Coleman was found guilty as charged. The

      trial court sentenced Coleman to the nine-year advisory sentence, with three

      years executed on community corrections and the remaining six years

      suspended to probation. Coleman now appeals.


                                          Discussion & Decision


[5]   Coleman argues that his sentence is inappropriately harsh. Article 7, section 4

      of the Indiana Constitution grants our Supreme Court the power to review and

      revise criminal sentences. See Knapp v. State, 9 N.E.3d 1274, 1292 (Ind. 2014),


      Court of Appeals of Indiana | Memorandum Decision 49A05-1706-CR-1202 | January 8, 2018   Page 2 of 5
      cert. denied, 135 S. Ct. 978 (2015). Pursuant to Ind. Appellate Rule 7, the

      Supreme Court authorized this court to perform the same task. Cardwell v. State,

      895 N.E.2d 1219, 1224 (Ind. 2008). Per App. R. 7(B), we may revise a sentence

      “if after due consideration of the trial court’s decision, the Court finds that the

      sentence is inappropriate in light of the nature of the offense and the character

      of the offender.” Inman v. State, 4 N.E.3d 190, 203 (Ind. 2014) (quoting App. R.

      7). “Sentencing review under Appellate Rule 7(B) is very deferential to the trial

      court.” Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012). “Such deference

      should prevail unless overcome by compelling evidence portraying in a positive

      light the nature of the offense (such as accompanied by restraint, regard, and

      lack of brutality) and the defendant’s character (such as substantial virtuous

      traits or persistent examples of good character).” Stephenson v. State, 29 N.E.3d
111, 122 (Ind. 2015).


[6]   The determination of whether we regard a sentence as inappropriate “turns on

      our sense of the culpability of the defendant, the severity of the crime, the

      damage done to others, and myriad other factors that come to light in a given

      case.” Bethea v. State, 983 N.E.2d 1134, 1145 (Ind. 2013) (quoting Cardwell, 895
N.E.2d at 1224). Moreover, “[t]he principal role of such review is to attempt to

      leaven the outliers.” Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013). It is

      not our goal in this endeavor to achieve the perceived “correct” sentence in

      each case. Knapp, 9 N.E.3d at 1292. Accordingly, “the question under

      Appellate Rule 7(B) is not whether another sentence is more appropriate; rather,




      Court of Appeals of Indiana | Memorandum Decision 49A05-1706-CR-1202 | January 8, 2018   Page 3 of 5
      the question is whether the sentence imposed is inappropriate.” King v. State,

      894 N.E.2d 265, 268 (Ind. Ct. App. 2008) (emphasis in original).


[7]   In order to assess the appropriateness of a sentence, we first look to the

      statutory range established for the classification of the relevant offense.

      Coleman was convicted of a Level 3 felony, the sentencing range for which is

      three to sixteen years, with an advisory sentence of nine years. Ind. Code § 35-

      50-2-5. Because the advisory sentence is the starting point the legislature has

      chosen as appropriate for the crime committed, a defendant who has received

      the advisory sentence bears a particularly heavy burden in persuading us that

      his sentence is inappropriate. Fernbach v. State, 954 N.E.2d 1080, 1089 (Ind. Ct.

      App. 2011), trans. denied. In this case, Coleman not only received the advisory

      sentence of nine years, but three years were ordered to be served on community

      corrections and the remaining six years were suspended to probation.


[8]   With respect to the nature of the offense, Coleman argues that he did not

      personally inflict any of the injuries on the store clerk and that the crime was

      not premeditated. With respect to his character, Coleman notes that he is

      disabled and collects SSI and food stamps, that he has only a ninth grade

      education and has difficulty reading and writing, and that he began drinking at

      a young age and had been drinking on the day of the offense. It is unclear to us

      how these observations reflect positively on his character. In any event, we

      note that Coleman received a very lenient sentence, particularly in light of his

      criminal history, which spans nearly thirty years and includes four felonies,

      numerous misdemeanors, and two probation violations. Coleman’s nine-year

      Court of Appeals of Indiana | Memorandum Decision 49A05-1706-CR-1202 | January 8, 2018   Page 4 of 5
       sentence, with three years executed on community corrections and six years

       suspended to probation, is not inappropriate.1


[9]    Judgment affirmed.


[10]   May, J. and Vaidik, C.J., concur.




       1
         Although the State remarks that Coleman’s sentence is inappropriate in that it is too lenient, it does not seek
       an upward revision of the sentence. See Akard v. State, 937 N.E.2d 811, 814 (Ind. 2010) (declining to increase
       a sentence where the State did not request it).

       Court of Appeals of Indiana | Memorandum Decision 49A05-1706-CR-1202 | January 8, 2018               Page 5 of 5